Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 1 of 13 Page|D: 1

l\ll'#`,\W & KARFUNKE].,, P.C.

1129 .Bloomfield .Avenue, Suite 215

West Cald\vell, Ne\v_lersey 07006

'l"el. (862) 210-8220

Attorney for Plaintiffs, Board of 'l`rustees of the rl`rucking Employees of l\lorth jersey
\X/elfare Fund, lnc. - l)ension liund

Ui\ll'l`,`l'£D S'l`:\"l`l§§S DISTRICT COUR'l`
Dl`S'l`RlC'l1 OF NEW ]ERSEY

B()ARD OF TRUSTEES Ol"" 'l"Hl.§i ) DOCKET NO.:
TRUCKING EMPLOYEES Ol‘~` NORTH )
}`ERSI§:§Y WELF`ARE lY"lENl), INC. ~ ) ClVlL .ACTION

PENSION FUND
) COl\/'IPLAIN'I`
Plaintiffs, )
vs. )
)
z\l\/IERICAN BRlDG-E C()MPANY, and XYZ )
C()Rl)ORA'l`lON, a member or members of )
the controlled group of AMERlCl/'\N BRIDGE )
COMPANY and _]OHN and ];\NH DOE 1»10, )

individuals )

Defendants

 

Plalntiffs, 'l`rustees of the 'l`rucking Einployees of North jersey \X/elfare Fund, lnc. -
Pension Fund (“Pension Fund”), \vith a principal place of business at 707 Surnrnit Ave.,
Union City, Ne\v]ersey, by \vay of Cornplaint against Defendant, American Bridge
Company (“American Bridge” or “Defendant”), With a principal place of business at 1000
American Bridge \Y/’ay, Coraopolis, Pi~\ and all members of its controlled group, hereby say:

INTRODUCTION

1. This is an action to collect a sum of \vithdrawal liability that the Defendant
owes to the Pension Fund. 'l`his action is brought pursuant to the limployee Retirement
lncome Security .['\ct, 29 U.S.C. §§ 1001 et. Seq., as amended by the b"lultiemployer Pension

l)lan Amendments Act of 1980 (hcreinafter “l'?lRlSA”).

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 2 of 13 Page|D: 2

lURISDICTION'AND VENUE

2. 'l"his Court has original jurisdiction by reason of `ERISA Section 29 U.S.C. §
1451(€), ERISA Section 4301(c), and 29 U.S.C. §1132(€) (1), l§i,l{lSi~\ Section 502(e) (1).

3. Venue is proper by reason of ERISA Sections 502(€) (2) and 4501(d), as
brought in the district where the Plan is administered

PARTIES

4. ’l`he l’ension liund is a multi-employer pension plan \Vithin the meaning of
29 U.S.C. §1002(2) and (3), l§:".RISA Sect.ions 3(2) and (3) The Pension l*`und is administered
by a Board of 'l`rustees composed of an equal number of union and employer
representatives 'l`lie Pension l'?`und is administered pursuant to the provisions of an
Amended and Restated Agreement and Declaration of Trust ("l`rust Agreement), provisions
of ERISA and its regulations and is maintained for the purpose of providing retirement and
related benefits to eligible participants 'lihe Pension li`und is also a multiemployer pension
plan Within the meaning of 29 U.S.C. §1002(37), ERISA Section 3(37).

5. T he Board of 'l`rustees of the Pension Fund are fiduciaries \vithin the
meaning of 29 U.S.C. §1002(21) (A), ERISA Section 3(21) (A).

(). 'l"he Pension li*`und maintains a principal office at 707 Summ_it Avenue, Union
City, Ne\v ]ersey, and is administered at that location.

7. Plaintiffs bring this action on behalf of themselves and on behalf of Plan
participants and beneficiaries pursuant to 29 U.S.C. §1132 and 1451, l:iRlSA Sections 502
and 4301.

8. Defendant is an employer in an industry affecting commerce xvithin the

meaning of Sections 3(5), 3(11) and 3(12) of ERISA, 29 U.S.C. §1002(5), (11) and (12).

f\)

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 3 of 13 Page|D: 3

9. r\merican Bridge is a corporation residing or doing business in the State of
Pennsylvania at 1000 American Bridge Way, Coraopolis, Pennsylvania 15108.

`l(). U pon information and belief, Defendant XYZ Corporation is a member or
are members of a control group or American Bridge at the time of its \vithdra\val \vith a
business address of 1000 American Bridge \‘C/ay, Coraopolis, Pennsylvania 151()8.

11. Upon information and belief, john and jane Doe are individuals \vhose
identities are not currently known to l)laintiff, but \vere each a trade or business under
common control \vitli American Bridge at the time of American Bridge’s Withdrawal from
the Fuiid.

STATEMENT OF CLAIM

12. Until on or about November 20, 2015, American Bridge Was a participating
employer in the Pension Plan and \vas obligated to make contributions to fund benefits for
employees covered by the Pension Plan pursuant to a collective bargaining agreement, the
Agreement and Declaration of Trust of the Pension l)lan, and Section 515 of ERISA, 29
U.S.C. §1145.

13. ()n or about November 30, 2015, American liridge completely \Vithdrew
from participation in the Pension Plan, \vithin the meaning of Section 4203 of ERlSA, 29
U.S.C. §1383.

14. As a result of that \vithdra\val, American Bridge was obligated to pay
\vithdrawal liability to the Pension Plan, as required by the Agreement and Declaration of
Trust and by Section 4201(a) of l:il{lSi‘\, 29 U.S.(:. §1381(21), et seq.

15. Plaintiffs made a determination of the amount of i~\merican Bridge’s
\vit_hdra\val liability in compliance \vith all applicable statutory requirements and the rules of

the l)ension l)lan.

bJ

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 4 of 13 Page|D: 4

16. Plaintiffs timely notified i~\merican Bridge of the determination and made a
demand for payment by letter dated l\lovember 14, 2017. The letter stated that the amount
of withdrawal liability was $3,341,770, and set forth a monthly payment schedule of
§`§>9,703.40 for 240 months. 'l"he first payment was due no later than December 1, 2017. ;\
copy of the l\lotice and Demand ll,ietter is annexed hereto as ldlxhibit A.

17. American Bridge was notified of its right to request for review of the
withdrawal liability assessment and further advised American Bridge of the right to challenge
and appeal the withdrawal liability assessment by arbitration pursuant to ERlSA Section
4219. See l:ixhibit A.

18. American Bridge has failed to remit the December 1, 2017 installment and,
thereafter, has continued to fail to submit any additional installment payments

'19. Pursuant to Section 4219(c) (2> and 4221(d) of ERISA withdrawal liability
payments must be made in accordance with the schedule set forth by the plan sponsor
notwithstanding any request for review or demand for arbitration

20. On March 5, 2018, the Pension l:~`und sent a letter to American Bridge
advising that the l'""und has declared American Bridge to be in default of its obligation to pay
withdrawal liability. A copy of the l\lotice of Default is annexed hereto as Exhibit B.

21. ’l`he Notice of l)efault letter advised lz\merican Bridge that the liund has
declared American Bridge to be in default and unless all delinquent payments were made
within 60 days of receipt of this letter, the entire amount of the withdrawal liability shall be
accelerated and be made immediately due and payable

22. Despite its clear and unequivocal obligations under l§`,RlSA and the

Agreement and l)eclaration of 'l'rust, A merican Bridge has failed to make the delinquent

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 5 of 13 Page|D: 5

payments of withdrawal liability required under Section 4221 (d) of l;§RlSA, 29 U.S.C.
§1401 (d).

23. Under Seetion 515 of l§f`,RlSi\, 29 U.S.C. §1'145, those installment payments

are delinquent and such amount is due and owing to plaintiffs
FIRST COUNT

24. Plaintiffs reallege and incorporate by reference Paragraphs 1 -23 as if fully set
forth herein.

25. By virtue of its obligation described above, American Bridge was obligated to
participate and contribute on behalf of its employees covered by a collective bargaining
agreement and did participate and make contributions to the Pension l`*`und for all hours
worked

26. On or about November 30, 2015, American Bridge ceased to have an
obligation to remit pension benefit contributions to the Pension l"`und.

27. The permanent cessation of its obligation to contribute to the Pension Fund
constitute a complete “withdrawal” as a contributing employer from the l"*`und, within the
meaning of lilUSA Section 4203(a), 29 U.S.C. §1383(a).

28. By completely withdrawing from the Pension l‘""und, i~\merican Bridge
incurred a withdrawal liability to the l`~"und pursuant to ERlSz'\ Section 4201, 29 U.S.C. §
1381.

29. By letter dated November 14, 2017, the Pension l*`und notified r\merican
Bridge that due to its complete withdrawal from the Fund, it owed the l)ension liund the
amount of §§3,341,770 to be paid in 240 monthly installments of $9,703.40, with a first

installment due on December 1, 2017. See l‘:iXhibit A.

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 6 of 13 Page|D: 6

30. American Bridge failed to remit its December 1, 2017 withdrawal liability
installment to the Pension fiund.

31. By letter dated March 5, 2018, the Fund notified i‘\merican Bridge of its
failure to remit the December 1, 2017 payment and payments due thereafter 'l"he letter also
notified American Bridge that if it failed to remit the required payments within 60 days, then
the failure would constitute a default at which time the entire amount of withdrawal liability
would become due. See l§§Xliibit B.

32. i~\merican Bridge failed to remit the monthly withdrawal liability payments
that were owed and default and acceleration has occurred.

33. l)ursuant to l§iRlSi~\ Section 4219<€) (5), 29 U.S.(.:. '1399(c)(5) American Bridge
being in default, the Pension f"und accelerated American Bridge’s withdrawal liability
payments

34. .American Bridge did not request that the l)ension l:'*`und conduct a review of
the withdrawal liability assessment within the 90 day period after receiving the notice or after
the mutually extended tolling period, which expired on february 19, 2018.

35. Having not requested review within the 90 day time frame or the mutually
extended period, ;\merican Bridge waived its right to arbitration to challenge the Pension
Fund’s assessment of withdrawal liability, more specifically the determination of the Trustees
under ERIS_A Section 4203 that American Bridge has withdrawn or to challenge the amount
of withdrawal liability assessment

36. 'l`o date, the l)ension fiund has not received any payment of withdrawal
liability from i'\merican Bridge.

\Y/l~ll§Rl§‘ll""()Rl£, the Plaintiff demands Judgment on the l"irst Count as follows:

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 7 of 13 Page|D: 7

(a) 'l`he entire outstanding balance of the withdrawal liability amount of
$3,341,770;
(b) lnterest on the withdrawal liability under the PBGC’s statutory rate from the

date of default until full payment is received;

(c) liquidated damages calculated at the rate of 200/o of the principal, amounting
to §668,354;
(d) .z\ll costs and reasonable attorney’s fees incurred by Plaintiffs in connection

with the action as provided by statute; and
(e) All such further relief as this Court deems proper.
SECOND COUNT

]UDGMENT IN THE ALTERNATIVE FOR UNPAID
WITHDRAWAL LIABILITY ASSESSMENTS

37. Plaintiffs reallege and incorporate by reference Paragraphs 1 ~36 as if fully set
forth herein.

38. ln the event the Court in this matter declines to enter judgment for the
accelerated amount of withdrawal liability assessment, Plaintiffs seel§_`ludgment in the
amount equal to all unpaid monthly payments as of the date of entry of judgment in this
matter

Wl"ll§`,l{li`.FORli, the Plaintiffs demandjudgment on the Second Count as follows:

(a) 'l`lie total amount of unpaid monthly payments for the withdrawal liability;
(b) lnte,test at the PBGC’s statutory rate until full payment is received;

(c) liquidated damage in the amount of 200/o of the delinquent amount;

(d) All costs and reasonable attorney’s fees incurred by Plaintiffs in connection

with the action as provided by statute; and

(e) .'»\ll such further relief as this Court deems proper.

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 8 of 13 Page|D: 8

THIRD COUNT
WITHDRAWAL LIABILTY DUE FROM CONTROL GROUP MEMBERS

39. Plaintiffs reallege and incorporate by reference Paragraphs 1 ~38 as if fully set
forth herein.

40. Pursuant to ERISA Section 4001 (b) (1), all employees of trades or businesses
(whether or not incorporated) which are under common control, are to be treated by a single
employer and also trade or businesses shall be treated as a single employer

41. Upon information and belief, there are other trades or businesses which are
or at one time were under common control with American Bridge while it was a contributing
employer to the Pension Fund, which trade or business have been collectively identified in
the caption of this Complaint as “XYZ Coiporation” and “_lohn and _lane Doe”.

42. 'l"he control group members aforedescribed are jointly and severely liable to
the Pension li`und for the withdrawal liability assessed by the Pension li"und against American
Bridge.

\l(/l~ll§ll{l?iflf)RE, the Plaintiffs demands _]udgment on the 'l"hird Count as follows:

(a) rl"he total amount of unpaid monthly payments for the withdrawal liability;

(b) lnterest at the PBGC’s statutory rate from the date of default until full

payment is received;

(c) Liquidated damage in the amount of 200/o of the delinquent amount;
(d) All costs and reasonable attorney’s fees incurred by Plaintiff in connection

with the action as provided by statute; and

Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 9 of 13 Page|D: 9

(e) All such further relief as this Court deems proper.

i\ll:§\X/ & Kj\RFUNKEL, P.C.
z\ ttorneys for Plaintiff

l))y: fil/?f\,lfif/"/"l 13 ld@v~QKIA/-M
§izNJAMiN A. @Aiu>"ui\ii<izi;,

Dated: April 10, 2019

`Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 10 of 13 Page|D: 10

TEAMSTERS LOCAL 560 BENEFIT FUNDS

TEAMSTERS BUILDING
707 SUMMIT AVENUE, UNION CITY, NEW JERSEY 07087
www.560benei`itfunds.com

Mailing Address Telephone 201-867-3553
P.O. Box 8037 'I`ol| Free 866~560-FUND
Siimmit Aven ue Station Facsimile 201~867-2560

Uniou City, NJ 07087

M

CERTIFIED MAIL & FIRST CLASS MAIL
7011 2000 0000 5695 6992

 

American Bridge Company Noveniber 14, 2017
1000 American Bn'dge Way

Coraopolis, PA 15108

Attn: Kenneth Sible

NOTICE AND DEMAND FOR WITHDRAWAL LIABILITY

Dear Mr. Sible:

Please be advised that it has been determined that on or about November 30, 2015 your
company, American Bridge Company (“AB Co.”) either (l) ceased to have an obligation to
contribute to this Fund or (2) permanently ceased all covered operations under the Plan, resulting
in AB Co. no longer being a contributing employer to the Trucl<ing Ernployees of North Jersey
Welt`are Fund, lnc. ~ Pension Pund. Accordingly, AB Co. has incurred a withdrawal liability to
the Pension Fund in accordance with the Employee Retirement lncome Security Act of l974
(“ERISA”), as amended by the Multi-Employer Pension Plan Amendments Act of 1980

The above-referenced legislation provides for a deductible of % of l percent of the
unfunded vested liability or $50,000, whichever is lower. That deductible is gradually phased
out for withdrawal liability in excess Of $100,000. AB Co.’s withdrawal liability, after reduction
for the deductible, if applicable, has been determined to be 553,341,770, based upon the
December 31, 2014 valuation of the Fund. The Withdrawal Liability payment obligation and
monthly installments of $9,703.40 has been determined based on AB Co.’s participation and
contribution history with the Pension Fund. The Withdrawal Liability is to be paid in
installments of $9,703.40 per month, for a period of 240 months Your first payment is due on
December l, 2017. These figures include the interest due on the unpaid portions of the liabilityl
The duration and/or the amount of these payments could change once the final assessment is
made

Thi's letter is intended as a notice to AB» Co. of its withdrawal liability and as a demand
for payment on a monthly basis Within 90 days of receipt of this Notice and Demand, AB Co.
has the opportunity to:

l. ask the Trustees to review any specific matter relating to the determination of the

Company’s liability and payment schedule;
EXHlBlT

____&___._

 

-Case 2:19-cv-09478-SDW-LDW Document 1 Filed 04/10/19 Page 11 of 13 Page|D: 11

2. identify any inaccuracy in the determination of the amount of any unfunded
vested benefits allocated to your Cornpany, and

3. furnish any additional relevant information to the Trustees.

However, Section 4219(c)(2) of ER_ISA requires that you start making the demanded
monthly payments even if the figures, or any other issues7 are the subject of a request for review
and/or are to be challenged in arbitration Any dispute with this Notice and Demand concerning
a determination made under Sections 4201 through 4219 of ERISA must be resolved through
arbitration This arbitration must be initiated within a 60-day period after the earlier of:

a. The date of notification to you of the Fund’s decision on any requests for
review made under ERISA Section 4219(b)(2)(B), and

b. 120 days after the date of your request for rcview, if any (ERISA Section
4219(b)(2)(A)). '

Any arbitration submission is to be made to the American Arbitration Association. Any
such submission shall be subject to the Fund’s adopted Withdrawal Liability Policy. For
purposes of the conduct of the arbitration, both pre'hearing processes and for the conduct of the
hearing, the Trustees have adopted the American Arbitration Association rules for disputes of
this type. This procedure must be followed All disputes must be resolved within the time
period set forth by ERISA. lf you fail to initiate arbitration within the time limits specified
above, the amount of your withdrawal liability will be due and owing and all objections to the
Fund’s assessment shall be waived

If payment is not received as demanded, the Fund may require immediate payment of the
outstanding amount of your withdrawal liability after 60 days notification has been given of
failure of payment (ERISA Section 4219(c)(5)).

The Trustees of the Fund reserve the right to look to a parent company or another

company under common control with your company, or where applicable an individual, for
payment of this liability

Sincerely,

// ' ”

674 /Z/%r
Brian Closl<ey ,_/
Fund C ntroller

cc: Robert Blumenfeld, Fund Administrator
David New, Esq.

 

'Case 2:19`0“1§?§@§£1““§13§ fddl§i§ls§lf%i§:‘is°izliniifni\?ii§ Page'D: 12
TEAMSTERS BUILDING

707 SUMMlT AVENUE v UNION C[TY, NEW JERSEY 07087
www.560benei`xtfunds.com

Mailing Address

P.O. BOX 8037 Telephone 201-867-3553
Summit Avenue Station Toll Free 866~560*FUND
Union City, NJ 07087 Facsimile 201~867-2560

 

 

CERTIFIED MAIL & FIRST-CLASS MAIL
7011 2000 0000 5695 7074

A.merican Bridge Company March 5, 2018
1000 American Bn`dge Way

Coraopolis, PA 15108

Attn: Kenneth Sible

NOTICE OF DEFAULT

Dear l\/lr. Sible:

On or about November 14, 2017, this office forwarded a Notice and Demand for
Withdrawal Liability advising of the assessment of withdrawal liability and demanding
initial payment by December 1, 2017 to the Trucl<ing Employees of North Jersey Pension
Fund. To date, no payment has been received by this office

Please be advised that pursuant to ERISA Section 4219(€)(5), the Fund does hereby
declare American Bridge Company to be in default of your obligation to pay withdrawal
liability Unless all delinquent payments, totaling $38,813.60, are made within 60 days
of your receipt of this letter, the entire amount of withdrawal liability shall be accelerated
and be made immediately due and payable

Please be guided accordingly

Regards,

  

Fund Controller

cc: Robett Blumenfeld, Fund Administrator
David New, Esq.

EXHlBlT

__._€_>__.__

 

 

 

l `Complete items 1, 2. anci§,§,;,‘"

l Print your name'and addresc¢§n the reverse
so that we can return the ca@`to you.

l Attach this card to the baeti:t')?the mai|piece,
or on the front if space permits

‘ C(.‘."ALE !`£: TH/éi S.EC"I??N '?.`\¢' Di':`ill/ERY

A. si;?a,inre
X /,i¢ Q7 M© i:l Addressee
B./¢i'ecelved by rinted Name) §.C. Date of Delivery

Q/ __Q/\_// ..

 

 

 

 

1. Article Addressed to:
%€ aim ia¢*‘“j

mfa/twin S/iz§<, UJCL}’

p/~) iowa

i timiiiiiiiii@iiiihiliiiii

9590 9402 3396 7227 2452 93

ani@_"?» /»

D. is delivery address different'fi'qni`:lt`e'm%i?»¥f!:i Y€S
lf YES, enter delivery address'§elow: §E\No
»'~i;/ § \ `.:‘: `

 

 

 

 

 

2. Article Number {Iransfer from sen/lee /ahell

l El]l][l UUC|U El=‘:lS ?D'Pli
PS Form 3811 Juiy 2015 PsN 7530-02-000-9053

 

 

3- S€rvl€e Type i:i priority Meii Express®

[J Adult Slgnnture El Reglsteted Mal|"‘

El ult Slgnatura R%trlcted De|ivery El Regls‘lered M§ll Ftesfricied
timed Mal|® Jelivery '

i:i ceniiied Meii neeirieied neiivery ¢Qefiaemm_izee pi mr

C] Collect on Dellvery -D'Ch i$,€=` ,

i;i coiieci en neiiveiy aeeiricied neiiveiy D Sigmi Con."matlvn'“

g insured Mai| 13 Signature Connmatlpn

iii insured Maii restricted neiivery Hesfri¢fed Dei»ven' '

(over $500)

 

 

Domestie Retum Receipt -

